Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been canceled.
	Claims 21-40 are pending.
Information Disclosure Statement
	The IDS filed 4/27/21 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In Fig. 4, the reference number/sign 401 is not shown, and this reference number is described in paragraph no. 00101 of the specification to identify a candidate STRB, i.e., “candidate STRB (401)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 21 and 31, the terms “a flexible symbol based STRB” and “an uplink (UL) symbol based STRB” are recited.  However, the specification does not explicitly define these terms, these terms are not defined in the claims, and these terms do not appear to be terms of art.  Hence, it is not readily apparent how these terms are to be properly construed such that a “flexible symbol based STRB” can be clearly differentiated from an “uplink symbol based STRB” when interpreting these claims.  In other words, how is a “flexible symbol based STRB” different from an “uplink symbol based STRB” since each of these STRBs can include other symbols such as downlink symbols and uplink symbols in the case of the “flexible symbol based STRB” and flexible and downlink symbols in the case of the “uplink symbol based STRB”?
In addition, in claim 21, an interconnection between the elements “a transceiver” and “a processor” is missing in the claim which renders the claim vague and indefinite.
	The dependent claims 22-30 fall in view of claim 21.
	In addition, in claim 22, the limitation “the UE” (line 1) lacks a clear antecedent basis, i.e., it is not clear which of the previously recited UEs the limitation “the UE” refers to.
	In addition, in claim 31, the limitation “a second UE” (line 8) is confusing in view of the previously recited “a second UE” in lines 5-6.  In other words, it is not clear if this second occurrence of “a second UE” is intended to refer back to the first occurrence in lines 5-6 or to a different UE.  A clarification is respectfully requested.  In addition, the limitation “a transmission” (bridging the last two lines) is not clear since it is not apparent to which device this transmission is directed to.  It appears that the transmission is directed to the second UE since the selection of a first and second BWP is tied to the second UE.  However, since the claim does not clearly limit “the transmission” to the second UE, it is not clear how the first and second BWPs are used to “perform a transmission.”  The examiner suggests adding “to the second UE” after the limitation “a transmission” to overcome this rejection.
	The dependent claims 32-40 fall in view of claim 31.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	However, the reasons for the allowable subject matter are held in abeyance until the 112(b) problems are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the abstracts of Osawa et al (US 2021/0377806), Jung et al. (US 2021/0168807), Ang et al. (US 2019/0090299), and Hwang et al. (US 2021/0212067).  With regard to Osawa et al., see also Figs. 10-11 and their respective written descriptions which disclose that a UE A communicates with a UE B via a sidelink channel, and this sidelink communication is based on differently-sized bandwidth parts (see Fig. 11).  It also discloses flexible and uplink symbols in one slot, see paragraph no. 0071.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414